DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022, has been entered.
 
3.	 The Applicant's amendments filed on August 2, 2022, were received. Claims 1, 2, 5 and 8 have been amended. Claims 6-7 and 25-40 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1-5 and 8-24 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on May 2, 2022.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 2-5, 14, 17, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prilutsky et al. (US 2010/0136391 A1).
With regard to Claim 2, Prilutsky et al. disclose in Figures 1-7, a battery assembly (100), having a distributed cooling and fire protection system, said battery assembly (100) comprising: a) a plurality of battery cells (101); b) a case, called a battery pack housing (105), which holds the plurality of battery cells (101), having a bracket (103) and an empty space around each cell (101) to accommodate a desired amount of a first cooling liquid; and c) a cooling liquid distribution system, having a cooling liquid reservoir (203) and/or pipes, called conduits (107), that are in proximity to at least a subset of the plurality of the cells (101) and configured to deliver, on demand, the desired amount of the first cooling liquid on a cell (101) or multiple cells (101) in the vicinity of the cell (101) or into the empty space surrounding the cell (101) when a temperature of the cell (101) exceeds a threshold temperature (paragraphs 0030-0035); wherein the first cooling liquid comprises a fire protection or fire suppression substance which, on contact with the cell (101), prevents, retards, or extinguishes a cell fire and prevents a propagation or cell-to-cell cascading reactions of a thermal runaway or fire event (paragraph 0038). Prilutsky et al. disclose wherein at least one of the battery cells (101) comprises at least one heat spreader element, located within conduit (107) and including a breaching means or breach points, such as thinned regions, dimple, depression, a plug (1105), or coating material (1305), disposed partially or entirely inside a protective housing (105) of the cell, wherein the heat spreader element is in thermal communication with the pipes (107) or reservoir (203) and is configured to transport heat away from the battery cells (101), in the event of a thermal runaway or fire, through the heat spreader element to the pipes (107) or reservoir (203) to activate the delivery of the desired amount of the first cooling liquid via a heat-induced breach (1105, 1305) or opening of a valve (601) in the pipes (paragraphs 0044- 0049). 
With regard to Claim 3, Prilutsky et al. disclose in Figures 1-7, wherein the heat-induced breach comprises melting of a breach point, including a plug (1105) or coating (1305), in the pipes (107) at a temperature corresponding to the threshold temperature of the cell (paragraphs 0044-0049). 
With regard to Claim 4, Prilutsky et al. disclose in Figures 1-7, wherein the opening of a valve (601) couples a high pressure gas reservoir (501) to the conduit (107) and comprises operating a temperature-activated switch, such as temperature sensors (403) (paragraphs 0038-0039).
With regard to Claim 5, Prilutsky et al. disclose in Figures 1-7, wherein at least a heat spreader element, or breaching means, or a portion of a heat spreader element, or breaching means, is in thermal or physical contact with the first cooling liquid which acts to dissipate heat transferred from the battery cell (101) during normal cell operation (paragraphs 0034-0035).
With regard to Claim 14, Prilutsky et al. do not specifically disclose wherein the heat spreader element comprises a high thermal conductivity material having a thermal conductivity from 10 to 1,850 W/mK. However, such properties are inherent given that both Prilutsky et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
With regard to Claim 17, Prilutsky et al. disclose in Figures 1-7, wherein the heat spreader element, or breaching means, is in physical or thermal contact with an anode or a cathode or the battery cells (101) and has a heat-spreading area at least 50% of a surface area of the anode or cathode (paragraphs 0044-0046, 0051).
With regard to Claim 20, Prilutsky et al. disclose in Figures 1-7, wherein the heat spreader element, or breaching means, is in a heat-spreading relation to the anode or the cathode of the battery cells (101) and draws heat therefrom during an operation of the battery cells (101) (paragraphs 0033-0034). 
With regard to Claim 22, Prilutsky et al. disclose in Figures 1-7, wherein the battery has an inherent anode terminal and an inherent cathode terminal for operating the battery (101) and the heat spreader element, or breaching means, is in thermal contact with the anode terminal or the cathode terminal wherein the anode terminal or the cathode terminal is configured to spread heat to the cooling liquid (paragraphs 0030-0034). 
With regard to Claim 23, Prilutsky et al. disclose in Figures 1-7, wherein the heat spreader element, or breaching means, is in thermal contact with the protective housing (105) (paragraphs 0030-0034).

Claim Rejections - 35 USC § 103
8.	The rejection of Claims 1-5, 11-13, 17, 20 and 22-24 under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1) in view of Holland et al. (US 2004/0226726 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-9 of the Remarks dated August 2, 2022.

9.	The rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1) and Holland et al. (US 2004/0226726 A1), as applied to Claims 1-5, 11-13, 17, 20 and 22-24, has been overcome based on the amendments to the Claims and the arguments presented on pages 7-9 of the Remarks dated August 2, 2022.

10.	The rejection of Claims 8-10 under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1) and Holland et al. (US 2004/0226726 A1), as applied to Claims 1-5, 11-13, 17, 20 and 22-24, and in further view of Kosovski-Shahor (US 2016/0136468 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-9 of the Remarks dated August 2, 2022.

11.	The rejection of Claims 14-16 and 18-19 under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1) and Holland et al. (US 2004/0226726 A1), as applied to Claims 1-5, 11-13, 17, 20 and 22-24, and in further view of Wintner (US 2017/001850 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-9 of the Remarks dated August 2, 2022.

12.	The rejection of Claims 15-16, 18-19 and 21 under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1) and Holland et al. (US 2004/0226726 A1), as applied to Claims 1-5, 11-13, 17, 20 and 22-24, and in further view of Bhardwaj (US 2013/0136966 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-9 of the Remarks dated August 2, 2022.

13.	Claims 1, 8, 11-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1) in view of Li et al. (US 2018/0191038 A1).
With regard to Claim 1, Prilutsky et al. disclose in Figures 1-7, a battery assembly (100), having a distributed cooling and fire protection system, said battery assembly (100) comprising: a) a plurality of battery cells (101); b) a case, called a battery pack housing (105), which holds the plurality of battery cells (101), having a bracket (103) and an empty space around each cell (101) to accommodate a desired amount of a first cooling liquid; and c) a cooling liquid distribution system, having a cooling liquid reservoir (203) and/or pipes, called conduits (107), that are in proximity to at least a subset of the plurality of the cells (101) and configured to deliver, on demand, the desired amount of the first cooling liquid on a cell (101) or multiple cells (101) in the vicinity of the cell (101) or into the empty space surrounding the cell (101) when a temperature of the cell (101) exceeds a threshold temperature (paragraphs 0030-0035); wherein the first cooling liquid comprises a fire protection or fire suppression substance which, on contact with the cell (101), prevents, retards, or extinguishes a cell fire and prevents a propagation or cell-to-cell cascading reactions of a thermal runaway or fire event (paragraph 0038). Prilutsky et al. do not specifically disclose wherein the fire protection or fire suppression substance comprises a fluorinated organic compound and wherein the fluorinated organic compound of selected from the group consisting of hydrochlorofluorcarbons, perfluorinated amines, partially fluorinated ethers, hydrofluorethers, hydrofluorolefins, and combinations thereof. 
Li et al. disclose in Figure 1, a battery box (1) and a battery module (2) disposed in the battery box (1), wherein the battery box (1) is filled with a sealing liquid (14) and the battery module (2) is immersed in the sealing liquid (14), and a cooling pipe (11) disposed in the battery box (1) and filled with a coolant for cooling purpose during normal operation of the battery module (paragraphs 0052-0054).  Li et al. disclose wherein the sealing liquid (14) is a cooling liquid having flame-retardant and insulating properties, including at least one selected from silicone oil, transformer oil, chlorofluorocarbons, fluorohydrocarbon, chlorohydrocarbon and hydrofluoroether (paragraphs 0018-0021).  Li et al. disclose wherein the coolant is at least one selected from chlorofluorocarbons, fluorohydrocarbon, chlorohydrocarbon and hydrofluoroether (paragraphs 0022-0026). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery assembly of Prilutsky et al. to include a fire protection or fire suppression substance comprising a fluorinated organic compound and wherein the fluorinated organic compound of selected from the group consisting of hydrochlorofluorcarbons, perfluorinated amines, partially fluorinated ethers, hydrofluorethers, hydrofluorolefins, and combinations thereof, because Li et al. teach that these materials can reduce the freezing point and improve working performance at low temperature environments, as well as, be vaporized quickly and have preferable vaporization latent heat to take away a sufficient amount of heat (paragraphs 0023-0024).
With regard to Claim 8, Prilutsky et al. disclose in Figures 1-7, a battery assembly (100), having a distributed cooling and fire protection system, said battery assembly (100) comprising: a) a plurality of battery cells (101); b) a case, called a battery pack housing (105), which holds the plurality of battery cells (101), having a bracket (103) and an empty space around each cell (101) to accommodate a desired amount of a first cooling liquid; and c) a cooling liquid distribution system, having a cooling liquid reservoir (203) and/or pipes, called conduits (107), that are in proximity to at least a subset of the plurality of the cells (101) and configured to deliver, on demand, the desired amount of the first cooling liquid on a cell (101) or multiple cells (101) in the vicinity of the cell (101) or into the empty space surrounding the cell (101) when a temperature of the cell (101) exceeds a threshold temperature (paragraphs 0030-0035); wherein the first cooling liquid comprises a fire protection or fire suppression substance which, on contact with the cell (101), prevents, retards, or extinguishes a cell fire and prevents a propagation or cell-to-cell cascading reactions of a thermal runaway or fire event (paragraph 0038). Prilutsky et al. do not specifically disclose wherein the fire protection or fire suppression substance is selected from heptafluoropropane, trichloromethane, hydrofluoroether, trimethyl phosphate, tripropyl phosphate, or a combination thereof. 
Li et al. disclose in Figure 1, a battery box (1) and a battery module (2) disposed in the battery box (1), wherein the battery box (1) is filled with a sealing liquid (14) and the battery module (2) is immersed in the sealing liquid (14), and a cooling pipe (11) disposed in the battery box (1) and filled with a coolant for cooling purpose during normal operation of the battery module (paragraphs 0052-0054).  Li et al. disclose wherein the sealing liquid (14) is a cooling liquid having flame-retardant and insulating properties, including at least one selected from silicone oil, transformer oil, chlorofluorocarbons, fluorohydrocarbon, chlorohydrocarbon and hydrofluoroether (paragraphs 0018-0021).  Li et al. disclose wherein the coolant is at least one selected from chlorofluorocarbons, fluorohydrocarbon, chlorohydrocarbon and hydrofluoroether (paragraphs 0022-0026). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery assembly of Prilutsky et al. to include a fire protection or fire suppression substance selected from heptafluoropropane, trichloromethane, hydrofluoroether, trimethyl phosphate, tripropyl phosphate, or a combination thereof, because Li et al. teach that these materials can reduce the freezing point and improve working performance at low temperature environments, as well as, be vaporized quickly and have preferable vaporization latent heat to take away a sufficient amount of heat (paragraphs 0023-0024).
With regard to Claim 11, Prilutsky et al. disclose in Figure 8, wherein the case (105) is at least partially filled with a second cooling liquid, from a battery cooling system (800), so that the battery cells (101) disposed therein are partially or fully submerged in the second cooling liquid, which is the same as or different than the first cooling liquid (paragraphs 0042-0043). 
With regard to Claim 12, Prilutsky et al. disclose in Figures 1-7, wherein the first cooling liquid is in fluid communication with an external cooling device selected from a pump (203) (paragraph 0035) or a high pressure gas source (501) (paragraph 0038). 
With regard to Claim 13, Prilutsky et al. disclose in Figures 1-7, wherein the second cooling liquid is in fluid communication with an external cooling device selected from a cooling conduit (801), coolant pump (803), and/or coolant reservoir (805) (paragraph 0043). 
With regard to Claim 24, Prilutsky et al. disclose in Figures 1-7, wherein the battery is a lithium-ion battery (paragraph 0030).

14.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1) in view of Li et al. (US 2018/0191038 A1), as applied to Claims 1, 8, 11-13 and 24 above, and in further view of Kosovski-Shahor (US 2016/0136468 A1).
With regard to Claims 9-10, Prilutsky et al. and Li et al. disclose the battery assembly in paragraph 13 above, including a cooling liquid comprising a fire protection or fire suppression substance (paragraph 0038), but do not specifically disclose wherein the cooling liquid comprises a dielectric liquid having the fire protection or fire suppression substance dissolved or dispersed in the dielectric liquid and wherein the fire protection or fire suppression substance comprises ABC dry chemicals designed for extinguishing class A, class B, and/or class C fires. 
Kosovski-Shahor discloses a fire extinguishing agent in which the fire extinguishing agent is sprayed onto a fire, and wherein the fire extinguishing agent comprises monoammonium phosphate, also known as “tri-class’, “multipurpose” or “ABC” dry chemicals (paragraphs 0056-0057). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a fire protection or fire suppression substance comprising ABC dry chemicals designed for extinguishing class A, class B, and/or class C fires as the fire protection or fire suppression substance in the battery assembly of Prilutsky et al. and Li et al., because Kosovski-Shahor teaches that this type of material is capable of extinguishing or diminishing a fire (paragraph 0056).

15.	Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1), as applied Claims 2-5, 14, 17, 20, 22 and 23 above, and in further view of Wintner (US 2017/001850 A1).
With regard to Claims 14-15, Prilutsky et al. disclose the battery assembly in paragraph 7 above,  but do not specifically disclose wherein the heat s[reader element comprises a high thermal conductivity material having a thermal conductivity from 10 to 1,850 W/mK; and wherein the heat spreader element comprises a material selected from a graphene film, flexible graphite sheet, artificial graphite film, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy sheet, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof. 
Wintner discloses in Figures 4 and 7, a battery pack (400) including a plurality of battery cells (401) being held in an upper tray member (403) and a lower tray member (703), a battery separating member (705) and a heat spreader (707) (paragraphs 0031 - 0040). Wintner discloses wherein the heat spreader (707) may be fabricated from thermally conductive materials, such as aluminum, and has a thermal conductivity of at least 100 W/mK (paragraph 00483), which meets the claimed limitation of from 10 to 1,850 W/mK. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a high thermal conductivity material having a thermal conductivity from 10 to 1,850 W/mK as the heat spreader material in the battery assembly of Prilutsky et al., because Wintner teaches that thermally conductive materials, such as aluminum, withdraw heat away from battery cells when they are being compromised (paragraphs 043-0044). 
	Claims 16 and 18-19, because Claim 15 is met by the heat spreader element of Prilutsky being fabricated from thermally conductive materials, such as aluminum, then a claim/limitation that further limits the alternative species which is not taught by the prior art, i.e. graphene film or artificial graphite film, is not required to be met.

16.	Claims 15-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1), as applied Claims 2-5, 14, 17, 20, 22 and 23 above, and in further view of Bhardwaj (US 2013/0136966 A1).
With regard to Claims 15-16 and 18-19, Prilutsky et al. disclose the battery assembly in paragraph 7 above, including a heat spreader element, called breaching means, breach points, plugs and coating material (paragraphs 0044-0051), but do not specifically disclose wherein the heat spreader element comprises a material selected from a graphene film, flexible graphite sheet, artificial graphite film, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy sheet, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof. 
Bhardwaj discloses in Figure 2, a battery (202) and a component (204) disposed side-by-side within an enclosure of a portable electronic device (paragraph 0032). A heat spreader element, called a heat dissipator (206), is also disposed over the surface of the battery pack (202) and placed in thermal contact with the component (204) (paragraph 0033). Bhardwaj discloses wherein the heat dissipator (206) may be composed of a graphene monolayer which may be grown on a substrate and/or exfoliated graphite and have a thermal conductivity in a range from (4.84+0.44)x103 to (5.30+0.48)x103 W/mK (paragraphs 0034-0035), which meets the claimed limitation of a thermal conductivity no less than 600 W/mK. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a graphene film as the heat spreader in the battery assembly of Prilutsky et al., because Bhardwaj teaches that this material allows for a transfer of heat to facilitate the safe and/or reliable operation of the electronic device and in turn may improve the runtime of a battery pack.
With regard to Claim 21, Bhardwaj discloses wherein the heat spreader element, or heat dissipator (206), has a thickness of less than 1 nm (paragraph 0036), which meets the claimed limitation of from about 0.1 µm to about 1 mm.

17.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1), as applied Claims 2-5, 14, 17, 20, 22 and 23 above.
With regard to Claim 21, Prilutsky et al. disclose the battery assembly in paragraph 7 above, including a heat spreader element comprising a plug (1301) and a coating material (1305) coating an outside surface of the conduit (107) (paragraph 0048; See Figure 13). Prilutsky et al. do not specifically disclose wherein the heat spreader element has a thickness from about 0.1 µm to about 1 mm. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the heat spreader element to have a thickness from about 0.1 µm to about 1 mm, since such a modification would only involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).

Response to Arguments
18.	Applicant’s arguments, see pages 7-9, filed August 2, 2022, with respect to the rejection(s) of Claims 1-5, 11-13, 17, 20 and 22-24 under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1) in view of Holland et al. (US 2004/0226726 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. (US 2018/0191038 A1).

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725